Citation Nr: 0941577	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  08-11 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. P.C.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1941 to 
September 1942 and from November 1944 to March 1946.  He died 
in April 1962.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In October 2005, the RO issued a decision denying 
reopening of service connection for the cause of the 
Veteran's death, and provided the appellant notice of 
appellate rights; the appellant did not submit a notice of 
disagreement within one year of notice of that decision.

2.  Evidence received since the October 2005 denial of 
reopening of service connection for the cause of the 
Veteran's death does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2005 RO decision that denied reopening of 
service connection for the cause of the Veteran's death is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).   

2.  Evidence received since the October 2005 RO decision that 
denied reopening of service connection for the cause of the 
Veteran's death, which was the last final denial with respect 
to this issue, is not new and material; the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (as it amends 38 C.F.R. § 3.159(b)(1), effective 
May 30, 2008).

Here, the required VCAA notice was initially completed in 
February 2007, prior to the initial adjudication.  February 
2007 and March 2009 VCAA letters explained the basis for the 
prior denial of the appellant's claim for entitlement to 
service connection for the cause of the Veteran's death, what 
type of evidence would be required to reopen the claim, and 
what would be required to substantiate the underlying claim 
for entitlement to service connection for the cause of the 
Veteran's death.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006); see also Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
reversed on other grounds, U.S. Court of Appeals for the 
Federal Circuit, No. 2008-7059 (May 19, 2009) (unpublished 
decision).  The February 2007 and March 2009 VCAA letters 
also informed the appellant of the appellant's and VA's 
respective duties for obtaining evidence.

The appellant's claim in this case is for service connection 
for the cause of the Veteran's death; however, she was not 
provided notice of the information and evidence considered in 
establishing an effective date in the event that the benefit 
sought on appeal is granted.  Nevertheless, because the Board 
has herein denied the appellant's claim, the effective date 
aspect of the claim is moot.  Accordingly, the Board finds no 
prejudicial error in proceeding with final appellate 
consideration of the claim at this time.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

With regard to the duty to assist, the claims file contains 
service treatment records and certification of the Veteran's 
death.  A December 2006 letter from the Municipal Health 
Officer at the location where the Veteran died certified that 
the records pertaining to the Veteran's death in April 1962 
could no longer be found.  Thus, further attempts to obtain 
the records would be futile.  The claims file additionally 
includes other service department documentation, including 
verification that the Veteran's service included nearly five 
months as a prisoner of war.  Additionally, the claims file 
contains the appellant's statements in support of her claim 
and relevant affidavits.  

The Board has reviewed such statements and concludes that 
they have not identified further relevant available evidence 
not already of record.  The Board has also reviewed the 
medical records for references to additional treatment 
reports not of record for the time period at issue, but has 
found nothing to suggest that there is any outstanding 
available evidence with respect to the appellant's claim.  No 
VA medical opinion is required by the duty to assist in this 
matter for the reason that, as will be discussed at length 
below, no new and material evidence has been received to 
reopen service connection for the cause of the Veteran's 
death.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(iii); Paralyzed Veterans of America (PVA), et al. 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Law and Regulations for Reopening

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is generally not subject to revision except on the 
receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.  Following receipt of a timely 
notice of disagreement, the RO is to issue a Statement of the 
Case.  38 C.F.R. § 19.26 (2009).  A Substantive Appeal must 
be filed within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  Otherwise, the determination becomes 
final and is generally not subject to revision except on the 
receipt of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1103.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For the purposes of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, Justus does 
not require the VA Secretary to consider the patently 
incredible to be credible.  Duran v. Brown, 7 Vet. App. 216 
(1994).
 
Service Connection for Cause of Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2009).  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death, but it must be shown that 
there was a causal connection.  Id.  The standards and 
criteria for determining whether a disability is service-
connected for purposes of 38 U.S.C.A. § 1310 are the same as 
those applicable under 38 U.S.C.A. chapter 11, as set forth 
at 38 U.S.C.A. § 1101 et seq.  See 38 U.S.C.A. § 1310(a) 
(West 2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Generally, in order to prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Malaria may be presumed to have been incurred during active 
military tropical service if manifest to a degree of 10 
percent within one year after termination of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307(a)(4), 3.309(b) (2009).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102 (2009).  When a 
claimant seeks benefits and the evidence is in relative 
equipoise, the claimant prevails.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The preponderance of the evidence 
must be against the claim for benefits to be denied.  See 
Alemany v. Brown, 9 Vet. App. 518 (1996).  However, until a 
claimant meets his or her threshold burden of submitting new 
and material evidence sufficient to reopen a previously 
denied claim, the benefit of the doubt doctrine does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Reopening Analysis

The appellant's claim for entitlement to service connection 
for the cause of the Veteran's death has been denied on prior 
occasions.  In October 2005, the RO denied the appellant's 
claim on the basis that new and material evidence had not 
been received since the RO's prior October 1962 denial of the 
claim.  She was informed of this decision and of her 
appellate rights by an RO letter dated in October 2005.  A 
notice of disagreement was not received within one year of 
notice of the October 2005 denial of her claim.  Accordingly, 
the decision became final and the claim may not be reopened 
unless new and material evidence has been received.  See 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 3.156 (2009).

At the time of the October 2005 final denial of her claim 
(denial of reopening), the evidence included verification of 
the Veteran's service, including nearly five months as a 
prisoner of war.  Also of record was an Affidavit for 
Philippine Army Personnel further corroborating the Veteran's 
active service.  An April 1945 service discharge examination 
report indicated that all aspects of physical examination 
were negative or normal.  An undated Certificate of Relief 
from Active Duty of the Commonwealth of the Philippine Army 
indicated that the Veteran had been physically disqualified 
due to "Low Vital Capacity."  An examination report of 
unclear date similarly indicates that at age 27 (the Veteran 
was born in September 1918) all aspects of the Veteran's 
condition were evaluated as normal except (though it is 
barely legible) for what appears to be a notation of a defect 
in chest expiration or expansion, and indicated that the 
Veteran was disqualified from service due to "Low Vital 
Capacity."  Additionally, a September 2005 statement from 
the appellant indicated that the Veteran had blood in his 
stool around the time of his death and that she believed that 
he had ulcers at this time that were due to his captivity as 
a prisoner of war.  A death certificate indicated that the 
Veteran died of malaria in April 1962.  

The RO denied reopening the claim in October 2005 on the 
basis that new and material evidence had not been received, 
and, more specifically, that the accumulated medical evidence 
on file did not show that the conditions surrounding the 
Veteran's death were manifested or diagnosed during service 
or were shown to have been manifested to a compensable degree 
within one year from discharge from service.

Evidence received since the most recent final denial of the 
appellant's claim in October 2005 includes purely cumulative 
evidence confirming the Veteran's death, the appellant's 
status as a surviving spouse, and statements indicating the 
terminal records of treatment of the Veteran could not be 
located.  Additionally received is a June 2009 affidavit from 
two disinterested persons attesting to the Veteran having 
been ill with "chest pains and chilling" in the latter part 
of 1961 and early part of 1962, and that they believed the 
Veteran was suffering from malaria because some of their 
neighbors and barrio mates had also died of malaria.  They 
noted that the Veteran died in April 1962.

Additionally, at the July 2009 Board personal hearing, the 
appellant alleged that the Veteran began to experience 
malaria during his confinement as a prisoner of war, and as a 
result had blood in his feces during that time.  (See July 
2009 Board hearing transcript at page 3.)  She indicated that 
the Veteran experienced chest pains, blood in his stool, and 
chills around three years prior to his death in 1962.  (Tr. 
at 4-5.)  

The Board acknowledges the appellant's contention that the 
Veteran's prisoner of war service should give rise to a 
presumption that the Veteran's malaria was a result of active 
service, and that in her view his malaria began while he was 
a prisoner of war.  However, malaria is not one of those 
conditions listed as presumptively service-connected by 
reason of service as a prisoner of war.  See 38 C.F.R. 
§ 3.309(c).  Thus, although the Board is sympathetic to the 
appellant's contention and acknowledges the Veteran's service 
as a prisoner of war, there is no basis upon which the Board 
may legally presume service connection for the documented 
cause of the Veteran's death, malaria, solely on a finding 
that the Veteran has verified service as a prisoner of war.  
Such evidence does not raise a reasonable possibility of 
substantiating the claim.

The Board further acknowledges the appellant's ongoing 
contentions that the Veteran's malaria began during service 
and that his death was a result of his active service.  To 
the extent she provided testimony at her Board hearing that a 
physician stated that the Veteran had malaria during service, 
the connection between what this physician purportedly said 
and her layperson's account of what he said, filtered as it 
was through her layperson's sensibilities, and decades after 
the fact, is simply too attenuated and inherently unreliable 
to constitute 'medical' evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  Further, she was not there to 
witness the symptoms that she describes having occurred while 
the Veteran was a prisoner of war (the Board also notes that 
she was not married to the Veteran until April 1949).  

Moreover, the appellant is not competent to establish a 
medical diagnosis or show a medical etiology merely by her 
own assertions because a diagnosis of malaria is a matter 
that requires a substantial degree of medical expertise.  See 
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); Duenas v. Principi, 18 Vet. App. 
512, 520 (2004); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  When asked directly at her July 2009 Board 
hearing, she testified that the Veteran first began 
experiencing symptoms of malaria, which she described as 
chills, chest pains, and blood in his stool, approximately 
three years prior to his death in 1962.  See July 2009 Board 
hearing transcript at pages 4-5.  For these reasons, her 
contentions and testimony at her July 2009 Board hearing that 
the Veteran contracted malaria during his period of service 
as a prisoner of war do not raise a reasonable possibility of 
substantiating her claim.

In sum, none of the evidence received since October 2005 
constitutes competent medical evidence that the Veteran's 
terminal malaria was contracted during service or within one 
year of discharge from service.  More generally, none of the 
newly received evidence constitutes competent evidence 
relating the Veteran's death to any disease or injury claimed 
to have occurred during active service.  As a result, the 
newly received evidence does not raise a reasonable 
possibility of substantiating her claim.  Accordingly, the 
evidence received since the most recent final denial of her 
claim in October 2005 is not new and material, and reopening 
of the claim for service connection for the cause of the 
Veteran's death is not warranted.



Until the appellant meets the threshold burden of submitting 
new and material evidence sufficient to reopen her claim, the 
benefit of the doubt doctrine does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence has not been received to reopen 
service connection for the cause of the Veteran's death; the 
appeal is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


